Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Cameron Beddard on 07/21/2021.


-- Claims 4-8 (Cancelled) – 

-- Claims 12-15 (Cancelled) –

The above claims were previously withdrawn as being drawn to a non-elected species; the limitations of each cancelled claim are drawn to steps (filling time, etc) that result in switching to normal mode. However, claims 1 and 9 teach that a pressure change rate is the controlling variable when switching to normal mode. Therefore claims 1 and 9 are no longer generic to the cancelled claims. 


REASONS FOR ALLOWANCE


The examiner agrees with applicant’s arguments (see pages 9-10 of the response). In particular, the examiner agrees that the prior art to Hata, Toyota, and Iimura do not teach switching a compressor mode to the normal mode from a low speed mode when a pressure change rate is lower than a predetermined value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746